Name: Council Regulation (EEC) No 3268/81 of 9 November 1981 amending Regulation (EEC) No 2915/79 as regards the annual tariff quota for Cheddar cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 81 Official Journal of the European Communities No L 330/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3268/81 of 9 November 1981 amending Regulation (EEC) No 2915/79 as regards the annual tariff quota for Cheddar cheese THE COUNCIL OF THE EUROPEAN COMMUNITIES, for manufacturing the total quantity which could be imported into the Community in 1980 under the annual tariff quota ; Whereas, in order to provide some compensation for the said third country for the missing quantity in 1980 without causing prejudice to the Community cheese market, an increase in the 1981 and 1982 tariff quotas should be granted to the said country, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by the 1979 Act of Accession, and in parti ­ cular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Article 9 (2) of Regulation (EEC) No 2915/79 (2), as amended by Regulation (EEC) No 1361 /80 (3), opens an annual tariff quota of 2 750 tonnes for Cheddar cheese falling within subheading 04.04 E I b) 1 aa) and listed in Annex II to the said Regulation ; Whereas the said cheese must have been matured for at least nine months on importation into the Commu ­ nity ; whereas it must, furthermore, be produced entirely from raw milk complying with certain specific characteristics ; whereas the said milk is avail ­ able in the exporting third country concerned, only from May to September ; whereas, accordingly, producers in the third country in question have not been able to take in due time the measures necessary The following subparagraph is hereby added to Article 9 (2) of Regulation (EEC) No 2915/79 : 'However, the tariff quota referred to at (a) shall amount to :  3 250 tonnes for the 1981 calendar year,  3 250 tonnes for the 1982 calendar year.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1981 . For the Council The President K. BAKER (') OJ No L 148, 28 . 6 . 1968 , p . 13 . (2) OJ No L 329 , 24. 12 . 1979, p . 1 . (3) OJ No L 140, 5 . 6 . 1980, p . 9 .